DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-15 are pending in the application. 				Objections to the Specification
 	The Specification is objected to for the following informalities:  	35 U.S.C. 112(a)  or 35 U.S.C. 112  (pre-AIA ), first paragraph, requires the specification to be written in "full, clear, concise, and exact terms." The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a)  or 35 U.S.C. 112 (pre-AIA ). Examples of some unclear, inexact or verbose terms used in the specification are: (a) at p.2,[0004],ll.2; the term “a 1ower section”; (b) at p.5,third to last line, the term “large enough to enable elation of the inner collector”; and (c) p.8,[0040],ll.8-9, the term “the tube 107 should be sufficiently sick and or rigid to allow”.

Claim Interpretation
 	The claims are interpreted in light of the teachings of the Specification.   	Claim 1 is interpreted using the embodiment of Fig.1A and 1B as follows: 	It is noted that the claims are considered indefinite where the device comprises two separate devices as an inner collector 101 (Fig.1A) and an outer membrane 115 (Fig.1B), BUT the claims recite elements of each device as part of the other device, rendering the claims indefinite, as further presented below.

    PNG
    media_image1.png
    599
    573
    media_image1.png
    Greyscale
 	Claim 1 recites an intra-vaginal collection device comprising: 	an upper portion 151 [of inner collector 101], the upper portion] having a hollow collector 111 with an opening 105 at its upper end [of inner collector 101] [Applicants’ Fig.1A-1B; Spec: [0030],ll.2-3]; 	one or more flaps 119 [of inner collector 101] the covering said opening 105 of said hollow collector 111 [of outer membrane 115] [Applicants’ Fig.1A-1B; Spec: [0034]]; 	a lower portion 153 [of inner collector 101] connected to said upper portion 151 [of inner collector 101] [Applicants’ Fig.1A-1B; Spec: [0034]]; and  	[See 112(b) rejection below]   	a flexible fluid collection bag 125 [of lower section 157 of outer membrane 115] [Applicants’ Fig.1A-1B; Spec: [0036],ll.1-2];
 	wherein said device is configured such that when inserted into the vagina, said upper portion forms a seal with the inner walls of the vagina, while said fluid collection bag 125 FIg.1B extends outside the body [Applicants’ Fig.1A-1B; Spec: [0036]].
Double Patenting
 	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). 	A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 	Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1, wherein claim 12 does not appear to add anything to the base claim 1, since claim 1 already recites all of the limitations of claim 12 where the lower section comprises a flexible collection bag configured to collect fluids.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). 	Applicant is advised that should claim 1 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 1,ll.4-5, recites that the lower portion [153 of the inner collector 101] comprises a flexible fluid collection bag [125 of the outer membrane 115] Fig.1A-1B.  However, as presented above under Claim Interpretation, the flexible fluid collection bag 125 is provided as part of the outer membrane 115 and not the inner collector 101, such that the claim is indefinite.  Appropriate correction is required, e.g., amending claim 1 to recite [as considered for examination purposes below] that the device comprises the collection bag as part of the outer membrane 115, where dependent claims 8-14 recite the outer membrane [125] with upper [155] and lower [157] sections, as presented below, e.g., also amending claim 8 to recite that the outer membrane further comprises the collection bag 125 provided in the lower section 157 of the outer membrane 125. 	In claim 5, lines 1-2, the term “the rim is configured to form a seal with the vaginal canal” renders the claim indefinite as the term “the rim” of claim 5 is dependent upon claim 4 that recites that “the lower portion comprises a hollow tube having an opening and a rim”.  However, claim 1 recites that the “upper portion [and not the lower portion] forms a seal with the inner walls of the vagina”.  Further, the Specification (e.g., at p.5, [0030],ll.6-7,10-11) defines this term of claim 5, where “the lower portion 153 . .  comprises of a hollow tube 107 with opening 113 and a rim 109 . .  The rim 109 is intended to provide a gripping point for manipulation of the inner collector”.   The Specification [0041] also defines the upper portion as including a rim 117 with or of lip 103 that creates a seal with the vaginal wall.  Thus, claim 5 is considered indefinite as the recited rim is not recited in the claims or defined in the specification as forming a seal with the vaginal canal, whereas the upper portion [of the inner collector 101], as recited in claim 1, forms a seal with the vagina wall.  Appropriate correction is required, e.g., where claim 5 instead depends from claim 1 and recites that the upper portion [151 of the cup 111] further comprises a lip [103] that is configured to form a seal with the vaginal wall.  For purposes of examination, this term in claim 5 will be interpreted to recite that the upper portion 151 of the inner collector 101 further comprises a lip 103 that is configured to form a seal with the vaginal wall.
The remaining claims are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(d):
  	(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
 	Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
	Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for: failing to further limit the subject matter of the claim upon which it depends; or for failing to include all the limitations of the claim upon which it depends.  Another requirement is that the dependent claim must specify a further limitation(s) of the subject matter claimed.  The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends (35 U.S.C. 112(d)), or in other words that it shall not conceivably be infringed by anything which would not also infringe the base claim.  MPEP 608.01(n)(II)-(III). 	In the present case, claim 12 does not add anything to the base claim 1, since claim 1 already recites all of the limitations of claim 12, wherein the lower section comprises a flexible collection bag configured to collect fluids. 	Claim 12 meets the infringement test as an improper dependent claim because a lower portion of a menstrual cup having a flexible collection bag as recited in claim 1 would also infringe claim 12, and thus it shall not conceivably be infringed by anything which would not also infringe the base claim.  	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-5, 7, and 16 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Harris (GB 2413286 A).

    PNG
    media_image2.png
    535
    331
    media_image2.png
    Greyscale
	As to claim 1, Harris discloses an intra-vaginal fluid collection device (intra-vaginal catamenial device 10 Abstract) comprising: 	an upper portion 12 (collection chamber 12 Fig.1) having a hollow collector (as chamber within 12) (Fig.1;p.1,ll.19-20; p.4,ll.3-4) with an opening (as inlet within rim/neck 30) at its upper end (as inserted into vagina forming a seal to collect menses Fig.1;p.5,ll.10-16,1-9);  	one or more flaps 32 covering said opening (opening as inlet into neck/rim 30) of said hollow collector 12 (FIg.1; membrane 32 of flaps defined by perpendicular cuts toward the center p.5,ll.10-14); 	a lower portion (bottom of 12 Fig.1) connected to said upper portion 12 Fig.1 and  	a flexible fluid collection bag 14/16 (disposable storage container(s) as storage bags p.2,l..1-2; collection bags 14,16 Fig.1;p.4,ll.26-28; removably connected by fitting to bottom of collection chamber 12 Fig.1;.p7,ll.3-5); 	wherein said device is configured such that when inserted into the vagina, said upper portion 12 forms a seal with the inner walls of the vagina (p.10,ll.5-11), while said fluid collection bag 14/16 extends outside the body (where bags 14/16, as extending below bottom of upper portion as cup 12, are capable of extending outside the body, e.g., extending outside the vagina, e.g., where cup 12 as upper portion can be inserted into lower portion of vagina, according to broadest reasonable interpretation (BRI).  [[While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  MPEP 2114 (I).

	As to claim 2, Harris discloses wherein the upper portion comprises a protruding circumferential lip 30 (as protruding rim/neck 30; Fig.1;p.5,ll.10).

	As to claim 3, Harris discloses wherein the upper portion and the lower portion are formed from a silicone material (p.5,ll.10-11).

	As to claim 4, Harris discloses wherein the lower portion comprises a hollow tube 18 having an opening (bottom of 18 into pump 24) and a rim 24 (as expanded portion 24 of tube 18 where .

	As to claim 5, Harris discloses [see 112(b) rejection above] wherein a rim 30 Fig.1 is configured to form a seal with the vaginal canal (where opening (as inlet within rim/neck 30) at upper end is inserted into vagina, forming a seal to collect menses Fig.1;p.5,ll.10-16,1-9).

	As to claim 7, Harris discloses wherein the device further comprises a first tapered portion disposed between the upper portion and the lower portion (where collection chamber 12 tapers between upper portion with neck 30 and lower portion with expanded chamber Fig.1A).

	As to claim 15, Harris discloses wherein the device further comprises a removal mechanism 26, the removal mechanism 26 being at least one of a ring, a handle, a tab, a string, and a hole (as thread 26 to remove device from vagina p.5,ll.1-9).

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Previn (US 2182702 A).
 	As to claim 6, Harris does not specifically teach wherein the opening is a range from 5 mm to 45 mm. 	However, it would have been obvious to one or ordinary skill in the art before the effective filing date to provide the recited dimensions of the menstrual cup opening, and one of skill would have been motivated to do so, where Harris teaches that the opening of the upper portion forms a seal with the inner walls of the vagina (as presented above for claim 1), in order to provide a diameter of the opening that provides a seal with the inner walls of the vagina, and since such relative dimensions are known in the art and since finding optimum relative dimensions, depending on its intended use, is within the skill of those skilled in the art. MPEP 2144.04(IV)(A).

	As to claims 8-14, Harris does not teach wherein: 	(as per claim 8) the device further comprises an outer membrane having an upper section and a lower section, wherein at least the upper portion is configured to fit within the outer membrane; 	(as per claim 9) the device further comprises a second tapered portion disposed between the upper section and the lower section, corresponding with a first tapered portion disposed between the upper portion and the lower portion; 	(as per claim 10) wherein the outer membrane comprises a rim configured to support the one or more flaps; 	(as per claim 11) the outer membrane comprises one or more hemispherical indentations in the upper section configured to provide suction when the collection device is in use;  	(as per claim 12) the lower section comprises a flexible collection bag configured to collect fluids;  	(as per claim 13) the outer membrane further comprises a transparent panel disposed on the upper section and configured to allow visibility of the collected fluids; and 	(as per claim 14) the device further comprises at least one grip indentation  disposed on the first and second tapered portions.


    PNG
    media_image3.png
    589
    439
    media_image3.png
    Greyscale

 	However, Previn teaches an intra-vaginal fluid collection device (as catamenial device adapted to be inserted and removed from the vagina during menstrual period to collect menstruum Col.1,ll.2-12);  	(as per claim 8) the collection device comprises an outer membrane (container sack 10 Col.1,ll.33-Col.2,ll.12) having an upper section (comprising at least integral Col.1,ll.43-44 rim 12 Fig.2-4 Col.1,ll.39-42) and a lower section (lower chamber portion of sack 10) Fig.4 Col.1,ll.33-34), wherein at least the upper portion is configured to fit within the outer membrane 10 (where upper portion 12 of Harris is capable of fitting within outer membrane 10 of Previn, according to broadest reasonable interpretation (BRI)); 	(as per claim 9) the device further comprises a second tapered portion  disposed between the upper section and the lower section (as tapered portion of sack 10 between rim 12 and chamber of 10 Fig.4), corresponding with a first tapered portion disposed between the upper portion and the lower portion (where second tapered portion of 10 of Previn FIg.4 is capable of corresponding with first tapered portion of Harris (as recited in claim 7) Fig.1, according to BRI); 	(as per claim 10) wherein the outer membrane comprises a rim 12 (Fig.2-4; Col.1,ll.39 to Col.2,ll.12) configured to support the one or more flaps (where flaps 32 extending from neck 30 and covering opening of container 12 of Harris Fig.1 are capable of being supported by rim 12 of Previn according to BRI); 	(as per claim 11) the outer membrane comprises one or more hemispherical indentations in the upper section configured to provide suction when the collection device is in use (where upper section of sack 10 is of such size and shape to substantially fill space of, and be retained in, vagina Col.1,ll.33-37; and/or where upper section with rim 12 and annulus 13 including diametric lines/ridges with indentations between crossing longitudinal axis of container/sack 10 adapt to interior wall of vagina for self support to avoid leakage Col.2,ll.1-12);  	(as per claim 12) the lower section comprises a flexible collection bag (as collecting portion of sack 10 is) configured to collect fluids (Col.1,ll.7-12);  	(as per claim 13) the outer membrane 10 further comprises a transparent panel disposed on the upper section and configured to allow visibility of the collected fluids (where outer membrane/sack 10 is make of light weight, thin, elastic rubber or equivalent material Col.1,ll.43-47, such that at least some transparency would necessarily be provided that would allow visibility of collected fluids, according to BRI); and 	(as per claim 14) the device further comprises at least one grip indentation  disposed on the first and second tapered portions (where tapered portions of sack 10 (as presented above) include diametric lines/ridges with indentations in between crossing longitudinal axis of container/sack 10 would necessarily provide a grip from the indentations Col.2,ll.1-12).
 	It would have been obvious to one or ordinary skill in the art before the effective filing date to add the outer membrane of Previn to the device of Harris, and one of skill would have been motivated to do so, in order to provide wherein: 	(as per claim 8) at least the upper portion is configured to fit within the outer membrane 10 (where upper portion 12 of Harris is capable of fitting within outer membrane 10 of Previn, according to broadest reasonable interpretation (BRI)); 	(as per claim 9) the second tapered portion of 10 of Previn FIg.4 is capable of corresponding with first tapered portion of Harris (as recited in claim 7) Fig.1, according to BRI) which would provide the advantage of keeping the relative positions of the 1st and 2nd tapered portions adjacent each other for proper function of the device to collect menses fluid; 	(as per claim 10) the rim 12 (Fig.2-4; Col.1,ll.39 to Col.2,ll.12) is configured to support the one or more flaps 32 extending from neck 30 and covering opening of container 12 of Harris Fig.1 that are capable of being supported by rim 12 of Previn according to BRI); which would provide the advantage of keeping the relative positions of the flaps, the container 12 and rim 12 adjacent each other for keeping the flaps open for proper function of the device to collect menses fluid; 	(as per claim 11) the upper section with rim 12 and annulus 13, including diametric lines/ridges with indentations between crossing longitudinal axis of container/sack 10 that adapt to interior wall of vagina would provide the advantage of self support to avoid leakage Col.2,ll.1-12);  	(as per claim 12) the flexible collection bag (as collecting portion of sack 10 is) provide the advantage of collecting fluids for removal during the period of the user (Col.1,ll.7-12);  	(as per claim 13) the transparent panel provide where the outer membrane/sack 10 is make of light weight, thin, elastic rubber or equivalent material Col.1,ll.43-47, such that at least some transparency would necessarily be provided that would provide the advantage of allowing visibility of collected fluids); and 	(as per claim 14) the grip indentation disposed on the first and second tapered portions as tapered portions of sack 10 (as presented above) include diametric lines/ridges with indentations in between crossing longitudinal axis of container/sack 10 would provide the advantage of providing a grip from the indentations for insertion and removal of the device Col.2,ll.1-12).


Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781